DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-4, 6, 8-13, 15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Taylor et al. (US Patent No. 9811276), hereinafter referred to as Taylor, in view of Shiu et al. (US Pub. No. 2016/0098356), hereinafter referred to as Shiu, further in view of Joshua et al. (US Patent No. 10268395), hereinafter referred to as Joshua, further in view of Watson et al. (US Patent No. 10164829), hereinafter referred to as Watson.
Referring to claims 1, 9, and 15, Taylor discloses a system comprising: a cache memory component (page caches that can be maintained in the volatile memory 262; fig. 2, col. 9, lines 45-46); a memory-mapped storage component (MCA-defined memory-mapped regions of non-volatile data stores that are included in one or more of the non-volatile memories (e.g., 266, 222, and 224); fig. 2, col. 9, lines 15-20); and a processing device (230, fig. 2), operatively coupled with the cache memory component and with the memory-mapped storage component via a peripheral component interconnect express (PCIe) bus (PCI Express (PCIe) bus; col. 4, lines 50-55), to: monitor a data temperature of a plurality of memory pages stored in a host- addressable region of the cache memory component (MCA supports coloring of individual pages to maximize page cache residency times and minimize the number of page faults. For example, a page color (alternatively referred to as page temperature); col. 6, line 65 to col. 7, line 15); determine a data temperature of a first memory page of the plurality of memory pages (saved page temperature; col. 3, lines 55); and indicating the first memory page and initiate a first transfer of the first memory page from the cache memory component to a host addressable region of the memory-mapped storage component (information to order pages in a cache according to frequency of access and evict pages that are less frequently accessed; col. 3, lines 20-25)
col. 3, lines 65-67; col. 8, line 65 to col. 9, line 5), and the system implementing an RDMA networking protocol (col. 4, lines 45-50), Taylor does not appear to explicitly teach the migration and RDMA according to the step of sending a first migration command to a direct memory access (DMA) engine disposed on the memory-mapped storage component via the PCIe bus, the first migration command to cause the DMA engine to initiate a first DMA transfer from the cache memory component to a host-addressable region of the memory-mapped storage component via a channel separate from the PCIe bus.
However, Shiu discloses “determine that a value representing a data temperature of a first memory page of the plurality of memory pages is less than or equal to first threshold value associated with the first memory page” (when the reference count for a given page is determined to be less than a certain threshold (which may be predetermined or dynamically determined/adjusted during operations), the page is considered (e.g., categorized, deemed, determined, etc.) to be a cold page. The result of such an occurrence is that the system MMU flushes the corresponding page table entry from the caches; [0060]).
Furthermore, Joshua discloses step to send a first migration command to a direct memory access (DMA) engine (fig. 1, 124, col. 5, line 20) disposed on the memory-mapped storage component (fig. 1, DMA engine 124 disposed on flash controller 126) via the PCIe bus send programming commands to Flash controller 126 through…a Peripheral Component Interconnect Express (PCIe) bus; col. 5, lines 5-15), the first migration command to cause the DMA engine to initiate a first DMA transfer from the cache memory component to a host-addressable region of the memory-mapped storage component (Flash controller 126 is configured to activate DMA engine 124 to initiate transfer of cached data between Flash memory blocks 128 and the host memory; col. 5, lines 30-35).
Furthermore, in a similar endeavor of DMA transfers, Watson teaches a PCIe architecture which provides a dedicated DMA channel that is separate from the PCIe bus is used for DMA transfer (col. 4, lines 15-25).
Taylor, Shiu, Joshua, and Watson are analogous art because they are from the same field of endeavor, managing data storage locations.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Taylor, Shiu, Joshua, and Watson before him or her, to modify the storage system of Taylor to include the dynamic threshold of Shiu, the DMA engine of Joshua, and the separate DMA channel of Watson because dynamic threshold would allow the metrics to be adjusted during operation, the DMA would provide direct handling of memory requests, and the separate DMA channel would provide a dedicated transfer channel thereafter not requiring or burdening the resources of the PCIe bus.
The suggestion/motivation for doing so would have been improve the operational efficiency of storage request (Shiu: [0040]; Joshua: col. 4, lines 55-60)


As to claims 3, 10, and 17, the combination of Taylor, Shiu, Joshua, and Watson discloses wherein to determine that the value representing the data temperature of the first memory page is less than or equal to the first threshold value, the processing device is to determine that at least one of a number of data accesses (Shiu: when the reference count for a given page is determined to be less than a certain threshold; [0060]), a frequency of data accesses, or a recency of data accesses directed to the first memory page is below the first threshold value. The suggestion/motivation to combine remains as indicated above.
As to claims 4, 11, 12, and 18, Taylor discloses the processing device further to receive, from the memory-mapped storage component, an indication that a second memory page stored in the host-addressable region of the memory-mapped storage component satisfies a second threshold criterion (a given page is frequently accessed; col. 3, lines 15-20) pertaining to a data temperature of the second memory page (MCA supports coloring of individual pages…based on the access pattern or access heuristics of the pages… MCA system can be configured to track the access to pages and dynamically adjust page colors based on those statistics; col. 6, line 65 to col. 7, line 15). 
While Taylor teaches migrating data among storage tiers (col. 3, lines 65-67; col. 8, line 65 to col. 9, line 5), and the system implementing an RDMA networking protocol (col. 4, lines 45-50), Taylor does not appear to explicitly teach the migration and RDMA according to the 
However, Joshua discloses step of sending a second migration command indicating to the DMA engine executing on the memory-mapped storage component, the second migration command to cause the DMA engine to initiate a second DMA transfer from the host-addressable region of the memory-mapped storage component to the cache memory component (Flash controller 126 is configured to activate DMA engine 124 to initiate transfer of cached data between Flash memory blocks 128 and the host memory; col. 5, lines 30-35).
The suggestion/motivation to combine remains as indicated above.
As to claims 6, 13, and 19, the combination of Taylor, Shiu, Joshua, and Watson discloses the second memory page satisfies the second threshold criterion when at least one of a number of data accesses (Shiu: when the reference count for a given page is determined to be less than a certain threshold; [0060]), a frequency of data accesses (Taylor: maintain statistics on how frequently individual cache entries (e.g., pages) are accessed. If a given page is frequently accessed relative to another page in the cache, the given page may be migrated from one cache to another cache; col. 3, lines 15-20), or a recency of data accesses directed to the second memory page exceeds a second threshold. The suggestion/motivation to combine remains as indicated above.

PCI Express (PCIe) bus; col. 4, lines 50-55), wherein the data access commands are specified using load/store semantics (memory mapping a region of an SCM device or a region of an array storage device into the virtual address spaces of applications…an application issues loads and stores.; col. 9, lines 60-67).


Claims 2, 5, 14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Taylor, Shiu, Joshua, and Watson, as applied to claims 1, 3-4, 6, 8-13, 15, and 17-20 above, further in view of Turner et al. (US Pub. No. 20180336133), hereinafter referred to as Turner.
As to claims 2 and 16, while the combination of Taylor, Shiu, Joshua, and Watson teaches maintaining a page table addressing (Shiu: [0005-0008]), the combination does not appear to explicitly disclose the processing device further to: update a page table maintained in the cache memory component to indicate an address where the first memory page is stored in the host-addressable region of the memory-mapped storage component.
However, Turner discloses a step to update a page table maintained in the cache memory component to indicate an address where the first memory page is stored in the host-addressable region of the memory-mapped storage component (modifying, by a first processing device, page table data stored in a first cache, [0004]; processing device may write to a cache location storing the page table data changing values that represent translations between virtual addresses understood by the processing device and physical addresses in any of various memories, [0093]).
Taylor, Shiu, Joshua, Watson, and Turner are analogous art because they are from the same field of endeavor, managing storage systems.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Taylor, Shiu, Joshua, Watson, and Turner before him or her, to modify the storage system of the combination of Taylor, Shiu, and Joshua to include the cache page table maintenance of Turner to provide cache coherency and improved performance.
The suggestion/motivation for doing so would have been to provide cache coherency and improved performance (Turner: [0039])
Therefore, it would have been obvious to combine Taylor, Shiu, Joshua, Watson, and Turner to obtain the invention as specified in the instant claim.

As to claim 5, the combination of Taylor, Shiu, Joshua, Watson, and Turner teaches the processing device further to: update a page table maintained in the cache memory component to indicate an address where the second memory page is stored in the host-addressable region of the cache memory component (Turner: modifying, by a first processing device, page table data stored in a first cache, [0004]; processing device may write to a cache location storing the page table data changing values that represent translations between virtual addresses understood by the processing device and physical addresses in any of various memories, [0093]). The suggestion/motivation to combine remains as indicated above.

As to claim 14, Taylor discloses advertising an address range representing the host-addressable region of the memory- mapped storage device to the host system (memory centric architecture (MCA) which provides applications executing on the application hosts 110 with additional virtual memory…virtual address spaces comprised of combinations of volatile memory, col. 6, lines 5-15;map a private virtual address space of the application to one or more defined memory-mapped regions of non-volatile data stores; col. 9, lines 20-25).
While the combination of Taylor, Shiu, Joshua, and Watson teaches maintaining table information related to page addressing (Shiu: [0005-0008]), the combination does not appear to explicitly disclose the host system to maintain an indication of the host-addressable region of the memory-mapped storage device in a page table stored in the cache memory device.
However, Turner discloses the host system to maintain an indication of the host-addressable region of the memory-mapped storage device in a page table stored in the cache memory device (modifying, by a first processing device, page table data stored in a first cache, [0004]; processing device may write to a cache location storing the page table data changing values that represent translations between virtual addresses understood by the processing device and physical addresses in any of various memories, [0093]).
Taylor, Shiu, Joshua, Watson, and Turner are analogous art because they are from the same field of endeavor, managing storage systems.

The suggestion/motivation for doing so would have been to provide cache coherency and improved performance (Turner: [0039])
Therefore, it would have been obvious to combine Taylor, Shiu, Joshua, Watson, and Turner to obtain the invention as specified in the instant claim.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Taylor, Shiu, Joshua, and Watson, as applied to claims 1, 3-4, 6, 8-13, 15, and 17-20 above, further in view of McGlaughlin et al. (US Pub. No. 2019/0333548), hereinafter referred to as McGlaughlin.
As to claims 7, while Taylor discloses the memory-mapped storage component comprises an array of non-volatile memory (fig. 1 and fig. 2), the combination of Taylor, Shiu, Joshua, and Watson does not appear to explicitly disclose the array is a “cross-point array”.
However, McGlaughlin a storage component comprising a cross-point array of non-volatile memory ([0015]).
Taylor, Shiu, Joshua, Watson, and McGlaughlin are analogous art because they are from the same field of endeavor, managing storage systems.

The suggestion/motivation for doing so would have been to reduce the amount of time to store and restore data, reduce energy consumption and power source requirements, and increase endurance and lifespan of the memory (McGlaughlin: [0016])
Therefore, it would have been obvious to combine Taylor, Shiu, Joshua, Watson, and McGlaughlin to obtain the invention as specified in the instant claim.
Response to Arguments
Applicant's arguments filed 9/29/2021 have been fully considered but they are moot in view of the new grounds of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The examiner has cited particular column, line, and/or paragraph numbers in the references as applied to the claims above for the convenience of the applicant.  Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the 
The examiner requests, in response to this office action, support be shown for language added to any original claims on amendment and any new claims.  That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s).  This will assist the examiner in prosecuting the application.  When responding to this office action, applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of art disclosed by the references cited or the objections made.  He or she must also show how the amendments avoid such references or objections.  See 37 C.F.R. 1.111(c).
Applicants seeking an interview with the examiner, including WebEx Video Conferencing, are encouraged to fill out the online Automated Interview Request (AIR) form (http://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html). See MPEP §502.03, §713.01(11) and Interview Practice for additional details.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC T OBERLY whose telephone number is (571)272-6991.  The examiner can normally be reached on M-F 800am-430pm (MT).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Henry Tsai can be reached on (571) 272-4176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ERIC T OBERLY/             Primary Examiner, Art Unit 2184